United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 20-1036
                    ___________________________

                             Todd Alden Brown

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

              Andrew Saul, Commissioner of Social Security

                   lllllllllllllllllllllDefendant - Appellee
                                  ____________

                 Appeal from United States District Court
               for the Southern District of Iowa - Davenport
                              ____________

                       Submitted: November 2, 2020
                         Filed: December 7, 2020
                              [Unpublished]
                              ____________

Before BENTON, WOLLMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
       Todd Alden Brown appeals the district court’s1 order affirming the denial of
disability insurance benefits. After de novo review of the record, see Lawrence v.
Saul, 970 F.3d 989, 994-95 (8th Cir. 2020) (this court affirms the denial of benefits
if substantial evidence supports Commissioner’s decision), and careful consideration
of Brown’s challenge to the administrative law judge’s (ALJ’s) residual function
capacity (RFC) findings, we conclude that Brown failed to meet his burden of
showing a more restrictive RFC, see Perks v. Astrue, 687 F.3d 1086, 1092 (8th Cir.
2012) (burden of persuasion to demonstrate RFC and prove disability remains on
claimant). The judgment is affirmed.
                        ______________________________




      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa, adopting the report and recommendations of the
Honorable Celeste F. Bremer, United States Magistrate Judge for the Southern
District of Iowa.

                                         -2-